 


109 HR 4722 IH: To amend title XVIII of the Social Security Act to eliminate cost-sharing under part D of such title for certain full-benefit dual eligible individuals.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4722 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Engel (for himself, Mr. Brown of Ohio, Mr. Waxman, Mr. Boucher, Mr. Towns, Mr. Pallone, Mr. Rush, Mr. Stupak, Mr. Strickland, Ms. DeGette, Mrs. Capps, Mr. Allen, Ms. Schakowsky, Mr. McNulty, Mr. Jefferson, Mr. Emanuel, and Mr. Kennedy of Rhode Island) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to eliminate cost-sharing under part D of such title for certain full-benefit dual eligible individuals. 
 
 
1.Elimination of part D cost-sharing for certain full-benefit dual eligible individuals 
(a)In generalSection 1860D–14(a)(1)(D)(i) of the Social Security Act (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended— 
(1)in the heading, by striking Institutionalized individuals.—In and inserting Elimination of cost-sharing for certain full-benefit dual eligible individuals.— 
 
(I)Institutionalized individualsIn; and 
(2)by adding at the end the following new subclauses: 
 
(II)Certain other individualsIn the case of an individual who is a full-benefit dual eligible individual and who receives services from a facility or program described in subclause (III), the elimination of any beneficiary coinsurance described in section 1860D–2(b)(2) (for all amounts through the total amount of expenditures at which benefits are available under section 1860D–2(b)(4)). 
(III)Facility describedFor purposes of subclause (II), a facility or program described in this subclause is a board and care facility, a custodial care facility, a group home, or an assisted living facility (as such terms are defined by the Secretary), or any other facility or program that the Secretary determines provides services without which the individual would require long-term care in a medical institution or nursing facility.. 
(b)Effective date 
(1)In generalThe amendments made by subsection (a) shall take effect as if included in the enactment of section 101 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
(2)Reimbursement of cost-sharing paymentsThe Secretary shall provide for reimbursement of any beneficiary coinsurance described in section 1860D–2(b)(2) of the Social Security Act (42 U.S.C. 1395w–102(b)(2)) paid by or on behalf of an individual described in section 1860D–14(a)(1)(D)(i)(II) of such Act, as added by subsection (a), during the period beginning on January 1, 2006, and ending on the date of enactment of this Act. 
 
